 SHERATON-KAUAI CORP.Sheraton-Kauai CorporationandILWULocal 142Hotel,Restaurant Employees&Bartenders'Union,Local 5, AFL-CIOandILWU Local 142. Cases37-CA-543 and 37-CB-90June 26, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn December 19, 1968, Trial Examiner WilliamE. Spencer issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondents and theGeneralCounsel filed exceptions to the TrialExaminer'sDecision,togetherwithsupportingbriefs,andtheGeneralCounselfiledcross-exceptionsandabriefinanswertoRespondent's exceptions. Subsequently RespondentEmployer filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions,and briefs,and the entire record inthesecases,andherebyadopts the findings,conclusions,and recommendationsof the TrialExaminer, except as modified below.We agree with the Trial Examiner's findings andconclusions that Respondent Employer, by its aidand assistance providedRespondentUnion, itsrecognitionofRespondentUnion as bargainingrepresentative of the employees herein involved, andthe extension of the coverage of its 1967 agreementto its Kauai employees, violated the Act. However,in addition to the evidence relied on by the TrialExaminer in this regard,we alsorely oncertainadditional record evidence not specifically referredto in his Decision.Itappears from the testimony of Richard T.Hashimoto, IndustrialRelationsDirector of theSheraton Hotels in Hawaii, that the employees oftheKauai Hotel, at the time of their hire, weremade aware by Respondent Employer of itsstatewide agreement with Respondent Union, and"they were informed of the benefits, conditions thatwould apply, because of the application of theexisting contract."' Clearly, one of the applicableprovisions of that contract required the employeesas a condition of continued employment to join the25Union on the 31st day following their date of hire.Thereafter, as a further reminder of the applicabilityof this agreement 'to these newly hired employees, aportionof the Respondent Company's welcomeletterdescribingtheRespondentEmployer'semployment and payroll policies contained in the"AlohaKit" distributed on February 12, 1968,stated that all employees not specifically excludedfrom thebargainingunitwere "covered by theUnion agreement [and] you are required as aconditionof continued employment to join theUnion on the thirty-first day following your date ofhire."The Respondent Union's letter, included inthe"AlohaKit" at the request of the Union,welcomed the employees into "membership"and, inbold affirmation of the fait accompli, announced tothem that "as members of our union you will becovered by a contract that has been agreed to by theSheratonorganization."These events occurred wellin advance of the Respondent Union's meeting withthe employees at which time the authorization cardswere solicited and further support our agreementwiththeTrialExaminer'sconclusionthatRespondent Employer and Respondent Union hereinviolatedSection8(a)(1)-and(2)andSection8(b)(1)(A), respectively.On the other hand, we disagree with the TrialExaminer's failure to find, as alleged in thecomplaint,thatRespondentEmployer violatedSection 8(a)(3) and (1) and that Respondent Unionviolated Section 8(b)(2) and 8(b)(1)(A) by unlawfullyextendingtoSheraton-Kauaiemployeestheabove-described union-security agreement at a timewhenRespondentUnion did not represent anuncoercedmajority of the Respondent Employer'semployees.We make these additional findings.'Having found violations of Section 8(a)(3) and8(b)(2)intheunlawfulextensionoftheunion-securitycontracttotheSheraton-Kauaiemployees,we see no sound reasonfor departingfrom our customary remedial policies for suchviolations.'Accordingly, we shall, as urged by theGeneralCounsel,orderjointandseveralreimbursementof the employees by RespondentEmployer and Respondent Union for dues and feesunlawfully exacted from them with interest, as setforth inIsisPlumbing& Heating Co.,138NLRB716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, as'This testimony was given during the representation hearing in Case37-RC-1427, held onMarch 19,1968. The transcript of that hearing hasbeen includedas G.C. Exh 4(a) in the instant proceeding.'E.gSuper Markets General Corp. d/b/a Shop-Rite,170 NLRB No.6l,Sunset House,167 NLRB No 132.'See, e.g , cases in fn. 2177 NLRB No. 13 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodifiedbelow,andherebyordersthattheRespondent Company, Sheraton-Kauai Corporation,Hawaii, a wholly owned subsidiary of SheratonCorporationofAmerica, its officers,agents,successors,and assigns,and the Respondent Union,Hotel, Restaurant Employees & Bartenders' Union,Local 5, AFL-CIO, its officers, representatives, andagents, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Insert the following paragraph numbered 2(b)after 2(a) of the Order directed to the RespondentCompany and renumber succeeding paragraphsconsecutively:(b) Jointly and severally with the said RespondentUnion reimburse its employees for any initiationfees,dues, or other moneys paid or checked offpursuant to the aforesaid agreement or anyextension,renewal,modification,orsupplementthereof, or to any agreement superseding it, plusinterest as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.2. Insert the following paragraph before 2(a) oftheOrder directed to the Respondent Union andrenumber succeeding paragraphs consecutively:(a)JointlyandseverallywithRespondentCompany reimburse said Company's employees forany initiation fees, dues, or other moneys paid orchecked off pursuant to the agreement applied toRespondentCompany's employees or to anyextension,renewal,modification,orsupplementthereof, or to any agreement superseding it, plusinterest as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.3.Insert the following paragraph after the lastindented paragraph of Appendix A:WE WILL jointly and severally with Hotel,RestaurantEmployees& Bartenders'Union,Local 5, AFL-CIO, make whole the employees ofSheraton-Kauai for dues and initiation fees paidtotheabove-named labor organization, plusinterest at the rate of 6 percent per year.4. Insert the following paragraph after the lastindented paragraph of Appendix B:WE WILL jointly and severally with theSheraton-KauaiCorporationmake whole theemployees of the Sheraton-Kauai Hotel for duesand initiation fees paid by them to us, plusinterest at the rate of 6 percent per year.MEMBER BROWN,dissenting:Iam not satisfied that Respondent Union'smajority status among the Kauai employees wasunlawfully coerced, and I am otherwise satisfied thattheseemployeeswere properly accreted to theexisting statewide unit. I would therefore dismiss thecomplaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Pursuant tocharges filedApril 4, 1968, by ILWU Local 142, theGeneral Counsel of the National Labor Relations Board,the latter hereinafter called the Board, issued his orderconsolidatingCases37-CA-543and37-CB-90andconsolidated complaint dated June 11, 1968, allegingviolations of Section 8(a)(1) and(2) by theRespondentEmployer and violations of 8(b)(i)(A) and (2) by theRespondent Union, of the National Labor Relations Act,as amended, hereinafter called the Act. Respondents, intheir respective duly filed answers, denied the commissionof any of the alleged unfair labor practices.Following a hearing upon due notice at Lihue, on theIsland of Kauai in the State of Hawaii, in which allparties participated, each of the parties filed a brief.Upon the entire record in the case, my observation ofwitnesses, and consideration of the briefs filed with me. Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERSheraton-Kauai Corporation, the Respondent Employerherein,awhollyownedsubsidiaryofSheratonCorporation of America, on March 1, 1968, officiallyopened a new resort hotel called Sheraton-Kauai hotel onthe Island of Kauai, State of Hawaii. On the basis ofbusiness operations at the Sheraton-Kauai to the date ofthe issuance of the complaint herein, a total gross revenueexceeding $500,000 is anticipated for the forthcoming12-month period, and it is anticipated that during the saidperiod the Respondent Employer will purchase and receivematerials and supplies from outside the State of Hawaii ofa value in excessof $50,000. It is also expected thatduring the same period more than 75 percent of guests atthe Sheraton-Kauai will be transient guests residing at thesaid hotel for a period of less than 30 days.II.THELABOR ORGANIZATIONS INVOLVEDILWULocal 142, the Charging Party herein, andHotel,Restaurant Employees & Bartenders'Union, Local5,AFL-CIO, theRespondent Union herein,are, each ofthem,labor organizations within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesOn September 20, 1967, Respondent Union executed abargaining agreement with three Sheraton entities of theState of Hawaii, namely Sheraton Maui Corporation,SheratonHawaiiCorporation,and Sheraton HawaiiCorporation on behalf of Kokusai Jogyo KabushikiKaisha.At that time, Sheraton operated some four ormore hotels on the Island of Oahu and one on the IslandofMaui. The September 20 contract purported to coverallSheraton employees in the State of Hawaii. TheSheraton Maui operation was brought into the bargainingunit only after a Board-conducted election in which theemployees of that operation voted for inclusion within theStatewideunit.TheSheraton-Kauaiwasunderconstruction at the time this contract was executed but nopermanent unit employees had been employed at thattime.Incorporated in the Agreement was the following: SHERATON-KAUAI CORP.27The parties hereto recognize the continuing pressurefor expansion of hotel facilities both on the Island ofOahu and neighboring islands in the State of Hawaii inan effort to meet the demands of tourist arrivals,particularlyby reason of ever-increasing air carrieraccommodations and inducement of Hawaii vacationsthrough lower fares.It is the desire of the parties to promote an orderlyexpansionof hotel facilities and to facilitate theinterchange of experienced employees in establishing anefficient staff. Therefore, the parties hereto agree thattheappropriatebargainingunitforcoverageofemployees under the collective bargaining agreementnegotiated between the parties hereto in 1967 shallinclude employees of the Employer within categoriescovered by the prioragreementat all new hotels openedby the Employer within the State of Hawaii, as well asemployees of hotels as to which the Employerassumesoperation under a management contract or otherwise;andallprovisionsofthecollectivebargainingagreement shall apply to said employees,except as thewage rates and fringe benefits are amended by thesupplemental provision attached hereto.The principal issues are whether the employees of theSheraton-KauaiwerelawfullybroughtundertheStatewideagreement as constitutingan accretion to anexisting appropriate unit,and/or(2) whether RespondentUnion represented an uncoerced majority of Kauaiemployees at the time recognition was extended to it. Inthe affirmative, the Respondents; in the negative, theGeneral Counsel and the Charging Party.B. The Questionof a MajorityAs of February 12, 1968, a substantial majority of thetotal complement of Sheraton-Kauai employees had beenhired and on March 1 the hotel was opened to the public.On February 12, the Respondent Employer held anorientationmeeting for newly hired employees,and eachemployee was given an "Aloha Kit" containing variousdocuments,including welcoming letters from RespondentEmployer'smanager,Edward W.Davis and RespondentUnion'spresident,ArthurA.Rutledge.The latterwelcomed Sheraton-Kauai employees into membership inRespondent Union, advised them that they were coveredby a contract that had been executed by RespondentEmployer, and that the benefits thereunder were embodiedin a summary of the contract which would be distributedamong them.Each employee received a documentcontainingbasiccontractprovisions,includingtheprovision.you are required as a condition ofcontinued employment to join the Union on the thirty-firstday following your date of hire." During the course of themeeting,Davis introduced Respondent Union's businessagent,though not necessarily in his capacity as a unionrepresentative,Richard Tam,to the employees.FollowingtheRespondentEmployer'sorientationmeeting,Respondent Union met with the employees in aroom provided by Respondent Employer, and there Tam,in the absence of any managerial personnel,reviewedbenefits to be derived by employees under representationby his Union,and a leaflet was distributed comparingbenefits offered by Respondent Union with that of a rivalunion,ILWU Local 142.' Toward the close of themeeting,after reviewing benefits the employees wouldreceive from representation by the Respondent Union,Tam asked them if they approved what his Unionproposed or had done - "Something along that line" -and, according to him,some 12of the employees showed thatthey were opposed.He admitted that there"were severaloutspoken proponents for theILWU."Also, toward theclose of the meeting,Tam requested employees to signunion authorization and membership cards which werepassedoutamong them,andmany signed.Withadditional cards signed on the following day, a total ofsome 98 employees,a top-heavy majority, signed cards.On February 16, Tam met with Richard Hashimoto,industrial relations director of the Sheraton chain ofhotels in Hawaii,submitted the 98 signed authorizationcardsand requested recognition.Hashimoto,afterrejectingone of the 98 cards, agreed to recognizeRespondent Union as bargaining representative of Kauaiemployees,and this recognition was confirmed in writingby Hashimoto on February 19.ConclusionsKauai employees were given to understand at theorientationmeeting of February 12 that the Statewideagreement already executed by the Respondents applied tothem. Rutledge, in his letter of greetings, welcomed theminto theUnion, and their attention was specificallydirected through the distribution of the Aloha Kits to theterms of the Statewide agreement. The union meetingwhichfollowedtheorientationprocedure,thoughunattendedbymanagerialpersonnel,was held oncompany premises and was addressed by Tam, who hadbeen introduced at the orientation meeting. Presumably,Tam's "sales" pitch and the resultant solicitation ofauthorizations was no more than a precautionary measureto fall back on in the event it was found that theStatewideagreementcould not properly be applied to theKauai operations without the Kauai employees' consent,and it was inconsistentwith the presentation by bothmanagementand the Respondent Union that theircoverage by the Statewide agreement was a fait accompliwhich, if it were the fact, did not require their consent.Obviously, these employees, having been told in effect thattheywere already under the Statewide agreement andunder that agreement 'would be required to join theRespondentUnion,were not exercising the requiredfreedom of choice when on February 12, or thereafter,they executed union authorization cards. They weremerely ratifying what they had been advised had alreadybeen done, and under such circumstance their ratificationwas without effect.'C. The Issue of Accretionto anExisting UnitThis issue presents a more difficult problem. There isnoquestionthatmanagement-wisetheSheratonoperations in Hawaii are to a substantial degree centrallycontrolled and directed.Without overburdening this reportwith detail, it is noted that all the Sheraton hotels inHawaii are wholly owned subsidiaries of SheratonCorporation of America, and, with minor exceptions, havecommon officers and directors; that they have centralheadquarters, executive and staff administrative offices in'There is no evidence that the ILWU represented any of the Kauaiemployees at that time, though in a letter dated January 12 it had notifiedthe Respondent Employer of its intent to"seek"recognition as bargainingrepresentative of Kauai employees.'Inmaking these findings,Ihave not relied on the testimony of Mrs.Kay Shimokawa, called by Respondent Union,testimony at variance withher prehearing affidavit given an agent of the Board,nor have I relied onher prehearing affidavit 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDHonolulu,oneGeneralManager,andofmaterialconsequence,a singleIndustrialRelations Director. TheDirectoris incharge of labor and personnel policiesrelating to the employees of all the Sheraton hotels inHawaii, and he, together with the General Manager, is incharge of all matters relating to collective bargaining. Theindividualmanagers do not directly participate in suchnegotiation.A staff planning director from the offices ofthe industrial relations director in Honolulu determinesthe normal staffing requirements of each of the hotels andis responsible for payroll control. In addition, there is acentral reservation system,salesdirector, chiefengineer,and purshasing director, positions not duplicated in themanagerialpersonnel of the individual hotels, and withfunctions affecting the entire chain of Sheraton hotels inHawaii.Seniorityof the said Sheraton employees is bothdepartmental and statewide. Service in any one of thehotels is accumulated as statewide seniority. "When anemployee is laid off from one hotel, he may, on the basisof that seniority, claim a vacant position in anotherSheraton hotel." Employees may be promoted from onehotel to another, and such employees are, on promotion,on probation for 6 months, after which if they proveunsatisfactory, theymay return to their former jobs.Employees may be temporarily transferred from one hotelto another.While transfers do not appear to be common,by stipulation of the parties, in the setting up of the Kauaioperations, a ground superintendent and anengineeringtrainee wereassignedfrom other Sheraton hotels to Kauaifor a period of some 5 or 6 months, and a total of some10 employees were transferred to Kauai from otherSheraton hotels, all of them prior to February 15, 1968.Some Kauai employees were subsequently transferred toother Sheraton operations. The record does not reflecttransfers in the past between the various other Sheratonhotels,and, therefore, there is no firmly establishedpattern of transfers.In addition to the foregoing factors, it is noted thatthere is no showing that working conditions varysubstantially from one location to another in which thehotels are located, or that there would be a substantialvariance in problems of employer-employee relationshipsin the several hotels, other than day-to-day grievanceswhich in any event would, in large measure, be settled atthe local level regardless of whether there was a single orstatewide unit.In sum, I think there is no doubt that a statewide unitisappropriate for purposes of collective bargaining, anddoubtless it would be more advantageous for managementto deal with one rather than several labor organizations inreaching contract terms applicable to all its Hawaiioperations.Certainly,conflictbetweentheseveraloperations would thereby be avoided or mitigated. Thereisalsoa good argument to be made, I think, thatindustrial stability would favor a single statewide unit.Theseconclusionsdonot,however,ruleout theappropriateness of a unit comprised solely of Kauaiemployees, and we turn now to that aspect of the case.There is at least partial autonomy in the Kauaioperation. It has a local supervisory staff and a localmanager.The latter, necessarily, is in charge andresponsible for day-to-day operations inasmuchas a singleGeneralManager for all the Sheraton operations couldnot personally supervise such day-to-day operations ineach of the hotels. The local manager has the authority tohire and to discharge, the latter qualified by the provisionthat if a grievance is filed and is not satisfactorily adjustedat the local level,itmay be carried to the GeneralManager who would then have the sole dischargeauthority.Some 90 percent of employees at theSheraton-Kauai operation were hired on the Island ofKauai, and it may be assumed that such matters aspromotions and demotions limited to the Kauai hotelwould be handled bythe local manager and departmentheads.There is a distance of some 100 miles between theKauai and Honolulu operations,most of it over water.'ConclusionsItwould be hard to distinguish the situation withrespect to Kauai employees from that which existed onMaui, where a separate unit was found appropriate and anelection held in which employees of the Sheraton-Mauiwere afforded a vote to determine whether they desired tobe brought under a Statewide contract.They voted in theaffirmative and thus enlarged the Statewide coverage, butthatfactalonedoesnotappeartoaffecttheappropriateness of a separate Kauai unit.Also, in asomewhat similar situation,theBoard inHilton-BurnsHotelCo.,Inc.,167NLRB No. 29;concluded:"Accordingly we find that either a separate unit,limitedto employees at thehotel,or the broadertwo-hotel unit may be appropriate for purposes of collectivebargaining and that,in the circumstances,the ultimatedetermination should be resolved in accord with thedesires of the employees as expressed in self-determinationelections."It seems likely that the Board would apply thesame reasoning here with respect to the 100 or moreKauai employees affected by a unit determination, and Imust rule in accordance with what appears to beprevailing Board opinion,though, as previously indicated,Ican find merit in the argument for a single statewideunit.Withthisconclusion,therenecessarily follows thefurther conclusion that,by its aid and assistance providedthe Respondent Union, its recognitionof theRespondentUnionasbargainingrepresentativeof itsKauaiemployees,and the extension of the coverageof its 1967agreement to Kauai employees,theEmployer violatedSection8(a)(1)and(2)of the Act,and that theRespondent Union, by seeking and obtaining recognitionas bargaining representative of Kauai employees at a timewhen it did not represent an uncoerced majority of saidemployees,and by acting in concert with the Employer inextending coverage of the 1967 agreement to Kauaiemployees,violated Section 8(b)(i)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentEmployer and Unionset forthin section III, occurring in connectionwith theoperationsof theRespondentEmployer set forth insectionI,above, have a close,intimate,and substantialrelationto trade, traffic,and commerce amongthe severalStates andtend to lead to labordisputesburdening andobstructing commerce andthe free flow thereof.'Under the statewide contract, there was a wage differential affectingKauai employees but only because they were new employees.Ido notconsider this a significant factor.'Iam not certain of the grounds on which the General Counsel wouldbase an 8(bX2) violation,and in any event an adequate remedy is to be hadunder a finding of an 8(b)(iXA) violation. SHERATON-KAUAICORP.29V. THE REMEDYRECOMMENDED ORDERIt having been found that the RespondentEmployer, byits assistance to and recognition of the Respondent Unionascollective-bargainingrepresentativeof itsKauaiemployees and by extending the coverage of its existingcontractwiththeRespondentUnion to its Kauaiemployees,violated Section 8(a)(1) and(2) of the Act, andthat the Respondent Union,because of the said employerassistance and application of the terms and conditions ofthe1967statewideagreement toKauai employees,violatedSection8(b)(i)(A)of the Act,itwillberecommendedthat theRespondents cease and desist fromthe said violationsof the Act,cease givingeffect to the1967 agreement insofar as it affects Kauai employees,without,however,requiring the Employer tovary anywage or other substantive features established under thesaidcontract,and that the Employer withdraw itsrecognitionof theRespondent Union as representative ofKauai employees,and the Respondent Union cease actingas bargaining representative of the said employees,unlessand until the Respondent Union's representative statuswith respect to said employees has been established in aBoard-conducted election.Ishallnot recommend reimbursement of Kauaiemployeesby theRespondents of dues and other fees paidunder the Statewide agreement for the several reasons thatby the dateof the issuance of this decision Kauaiemployees will have been receiving the benefits andprotectionofthelegitimatelynegotiatedstatewideagreement for almost a year;because I am convinced thatthe Respondents,in bringing Kauai employees within thecoverage of the Statewide agreement,acted in good faith,a single statewide unit also being appropriate for purposesof collectivebargaining;and because at the time theEmployer recognized the RespondentUnion foritsKauaiemployees,no other labor organization had asserted aclaim to represent these employees.'CONCLUSIONS OF LAW1.Respondent,Sheraton-KauaiCorporation, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Respondent Union andILWU Local142 are, eachof them,labororganizationswithin themeaning ofSection 2(5) of the Act.3.By unlawfully assistingandsupportingtheRespondentUnion,Respondent Employer engaged inunfair labor practices within the meaning of Section8(a)(2) and(1) of the Act.4.By demanding and accepting recognition as the solebargaining representative of Sheraton-Kauai employeesand by submitting them to the terms and conditions of thecollective-bargainingagreement as found herein, theRespondentUnion restrainedandcoerced,and isrestraining and coercing,the employees of Respondent inthe exercise of the rights guaranteed in Section 7 of theAct, in violation of Section8(b)(1) A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.'Obviously, the ILWU letterto Respondent of intent to organize did notconstitute a claim of representation.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that:A. Sheraton-Kauai Corporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Contributing support and assistance to RespondentUnion or to any other labor organization of its employees.(b)Recognizing Respondent Union as the bargainingrepresentative of any of its Sheraton-Kauai employees forthe purposes of dealing with the Employer concerninggrievances,labor disputes, wages,rates of pay, hours ofemployment,or other conditions of employment,unlessand until said labor organization shall have demonstratedits exclusive majority representative status pursuant to aBoard-conducted election among the said Sheraton-Kauaiemployees.(c)Giving effect to the collective-bargaining agreementof September 20, 1967,between the Employer andRespondentUnion,or to any extension,renewal ormodificationthereof(insofarasitappliestoSheraton-Kauaiemployees):provided,however,thatnothing herein shall require the Respondent Employer tovary or abandon any wages, hours,or other substantivefeature of its relations with its Sheraton-Kauai employeeswhich the Employer has established in the performance ofthe contract,or to prejudice the assertion by employees ofany rights they may have thereunder.(d) In any like or related manner interfering with therights guaranteed employees in Section 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition fromRespondentUnionastheexclusivebargainingrepresentative of its Sheraton-Kauai employees for thepurpose of dealing with it concerning grievances, labordisputes,wages, rates of pay, hours of employment, orother conditions of employment,unless and until saidlabor organization shall have demonstrated its exclusivemajority status pursuant to a Board-conducted electionamong employees at the Sheraton-Kauai hotel.(b)Post at the Sheraton-Kauai hotel copies of theattached notice marked"Appendix A."' Copies of saidnotice,on forms provided by the Regional Director forRegion 20 after being duly signed by Respondent or itsrepresentatives,shallbepostedbyRespondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Post at the same places and under the sameconditions as set forth in (b) above,and as soon as theyareforwarded by the Regional Director,copiesof.In the event that this Recommended Order is adopted by the Board, thewords, "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order." 30DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union's notice herein, marked "Appendix B."(d)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'B.RespondentUnion, its officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from:(a)Acting as the exclusivebargainingagency of any ofRespondent Employer's Sheraton-Kauai employees for thepurposeofdealingwiththeEmployer concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment unlessand until said Union shall have demonstrated its exclusivemajorityrepresentativestatuspursuanttoaBoard-conductedelectionamong the employees atSheraton-Kauai.(b)GivingeffecttotheSeptember 20, 1967,collective-bargainingcontract between the Employer andRespondent Union insofar as it affects Sheraton-Kauaiemployees, or to any extension, renewal, or modificationthereof.(c) In any like or related manner restraining or coercingSheraton-Kauai employees in the exercise of the rightsguaranteed them in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post, in conspicuous places, in the RespondentUnion's business office, meeting halls, and places wherenotices to its members are customarily posted, copies ofthe attached notice marked "Appendix B."8 Copies of saidnotice, to be furnished by the Regional Director forRegion 20 shall, after being duly signed by an authorizedrepresentativeofRespondentUnionbepostedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Furnish to the Regional Director signed copies ofthe aforesaid notice for posting by Respondent CompanyattheSheraton-Kauai in places where notices toemployees are customarily posted. Copies of said notice,to be furnished by the Regional Director, shall after beingsignedby the Respondents, as indicated be forthwithreturned to the Regional Director for disposition by him.(c)Notify the Regional Director, in writing, within 20days from the receipt of this Decision, what steps theyhave taken to comply herewith.'WE WILL NOT assist or contribute support to Hotel,Restaurant Employees &Bartenders'Union, Local 5,AFL-CIO, or to any other labor organization of ouremployees.WE WILL NOT recognize said Union as the exclusivebargainingrepresentativeofourSheraton-Kauaiemployees,unless anduntil the said labor organizationshallhave demonstrated its exclusive majority statuspursuant to a Board-conducted election among saidemployees.WE WILL NOT give effect to the collective-bargainingcontractofSeptember 20, 1967, with RestaurantEmployees &Bartenders'Union, Local 5, AFL-CIO,insofarasitaffectsSheraton-Kauaiemployees,provided,however, that nothing in this Decisionrequires us to vary or abandon those wages, hours, orother substantive features of our relations with ouremployees,establishedinperformanceofsaidagreement, or to prejudice the assertion by employeesof any rights they may have thereunder.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations,to join or assist the above-named or anyother labororganizationto bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection or torefrainfrom any or all such activities except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the Act, as amended.DatedSHERATON-KAUAICORPORATION(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 1311 KapiolaniBoulevard, Suite 308, Honolulu, Hawaii 96814, Telephone588-797.APPENDIX B'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 37, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "'See fn.6, supra'See fn.7, supra.APPENDIX ANOTICE TOALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminer of the National LaborRelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:NOTICETO MEMBERSAND EMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof theNationalLaborRelations Board and inorder to effectuate the policiesof the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOTactas the exclusive bargainingrepresentative of the employees of the Sheraton-KauaiHotel,unless and until we have demonstrated ourexclusivemajority representative status pursuant to aBoard-conducted election among the said employees.WE WILL NOT give effectto the collective-bargainingagreement dated September20,1967,between theCompany and ourselves,insofaras it applies toSheraton-Kauaiemployees,ortoany extension,renewal or modification thereof affecting the saidemployees. SHERATON-KAUAI CORP.WE WILLNOT in any like or related manner restrainor coerce the aforementioned employees in the exerciseof their rights guaranteed them in Section7 of the Act,except to the extent that such rights may be affected byanagreement requiringmembership in a labororganizationasaconditionofemployment asauthorized in Section 8(a)(3) of the Act.HOTEL,RESTAURANTEMPLOYEES&BARTENDERSUNION,LOCAL5,AFL-CIO(LaborOrganization)DatedBy31(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If anyone has any question concerning this notice orcompliance with its provisions,theymay communicatedirectly with the Board'sRegional Office,1311 KapiolaniBoulevard,Suite 308,Honolulu,Hawaii 96814,Telephone588-797.